     Case 2:20-cv-00267-WBS-CKD Document 26 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL AARON WITKIN,                               No. 2:20-cv-0267 WBS CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   D. WAGNER, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 10, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:20-cv-00267-WBS-CKD Document 26 Filed 01/27/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations filed December 10, 2020, are adopted in full; and

 3            2. Defendants Wise, Kelly, Rossi, Voong, Neuschmid, Briggs and Coker are dismissed

 4   without further leave to amend.

 5   Dated: January 26, 2021

 6

 7

 8

 9

10

11

12

13

14   12/witk0267.805

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
